Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  144721(50)                                                                                        Bridget M. McCormack,
                                                                                                                      Justices




  SCOTT and JEANNE WOODBURY,
            Plaintiffs,
  and
  CENTER WOODS, INC.,
           Plaintiff-Appellant,
                                                                    SC: 144721
  v                                                                 COA: 297819
                                                                    Saginaw CC: 09-006758-CH
  RES-CARE PREMIER, INC.,
            Defendant-Appellee,
  and
  RUTH AVERILL,
             Defendant.
  _________________________________


        On order of the Chief Justice, the motion by plaintiff-appellant for extension to
  January 24, 2013 of the time for filing its brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2013                    _________________________________________
                                                                               Clerk